Citation Nr: 1014710	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-02 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than February 11, 
2004, for the grant of service connection for an acquired 
psychiatric disorder, classified as bipolar disorder, and the 
assignment of a 100 percent disability rating for that 
disorder.

[The issue of entitlement to service connection for a back 
disorder is the subject of a separate decision of this same 
date, under a different docket number.]


REPRESENTATION

Appellant represented by:	Daria J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The Veteran had active service from August 1961 to August 
1964.  He was born in 1940.

The detailed adjudicative and appeal history of the case will 
be provided below.  The present appeal has been advanced on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran has raised a number of other issues.  As noted in 
the Board's 2008 decisions, these had not been perfected on 
appeal, and accordingly were not then and are still not now 
part of the current appellate review.  It is assumed that 
these are issues to which the Veteran's attorney has referred 
as other disabilities which are being withdrawn on appeal.  
However, formal dismissal action is not required, since they 
had not been yet perfected on appeal. 

The second part of the issue is herein REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant when further action is required.


FINDINGS OF FACT

1.  With resolution of reasonable doubt in favor of the 
Veteran, his claim for entitlement to service connection for 
an acquired psychiatric disorder, to include bipolar 
disorder, was reopened and has remained open since December 
11, 1998.

2.  Competent and probative medical evidence pertinent to the 
evaluation of the service-connected disability has been of 
record since at least 1998, although a more systematic 
analysis, to include a nexus opinion associating the 
Veteran's bipolar disorder to service, has been of record 
since May 2005.


CONCLUSION OF LAW

The criteria for an effective date of December 11, 1998, for 
the award of service connection for bipolar disorder have 
been met.  38 U.S.C.A. §§ 5103, 5107, 5110, 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.155, 3.159, 3.400, 20.200, 
20.201, 20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  In view of the disposition 
herein, there is no need for further discussion of notice or 
development.

II.  Applicable Criteria

The award of effective dates is governed by 38 U.S.C.A. § 
5110 and 38 C.F.R. § 3.400.  According to the statute and 
regulation, the effective date of an evaluation and award of 
compensation based upon an original claim, a claim reopened 
after final disallowance, or a claim for increase, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that the date of the filing of a claim is controlling in 
effective-date determinations.  See Lalonde v. West, 12 Vet. 
App. 377, 380 (1999).  The Court also found that the 
effective date of an award of service connection is not based 
upon the date of the earliest medical evidence demonstrating 
entitlement, but on the date that the application upon which 
service connection was ultimately awarded was filed with VA.

The Court has held that the mere presence of a disability 
does not establish intent on the part of a claimant to seek 
service connection for that disability.  See KL v. Brown, 5 
Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 
35 (1995).  See also Brannon v. West, 12 Vet. App. 32, 135 
(1998).

III.  Pertinent Factual Background and Analysis

For purposes of clarification, the Board notes that, since 
the early 1970s, the appellant's claims for service 
connection for a psychiatric disability had been denied.  In 
July 1981, the Board denied an appeal for service connection 
for an acquired psychiatric disorder. 

The Board denied his claim for service connection for PTSD in 
a June 1991 decision and the United States Court of Veterans 
Appeals (renamed the United States Court of Appeals for 
Veterans Claims on March 1, 1999) affirmed the Board's 
determination with regard to PTSD in March 1993.

In granting non-service-connected disability pension benefits 
from May 25, 1989, in a rating action in April 1994, the RO 
cited the Veteran's disabilities as primarily including a 
mental condition variously diagnosed as anti-social 
personality, organic brain syndrome, schizophrenia, PTSD, and 
alcoholism.  Clinical data of record included Social Security 
Administration records and a lengthy evaluation by a 
physician in January 1994 citing his mental health problems 
as involving a psychosis (noted as probably being paranoid 
schizophrenia or bipolar depression) as well as an organic 
mental disorder (with paranoid psychotic and explosive 
features) and alcohol abuse; it was also noted that another 
private physician had diagnosed and treated him for symptoms 
of PTSD.  Details of his service and his recollections 
thereof were recorded, but no opinion was provided as to the 
etiology of his mental health problems. 

On October 19, 1995, the Veteran endeavored to reopen, and 
the RO denied his claim for service connection for mental 
disorder claimed as due to Agent Orange.  In a rambling 
Substantive Appeal, on VA Form 9, filed in that case, the 
Veteran, who had then been re-incarcerated and was 
subsequently released from prison, referred to PTSD as well 
as other psychiatric and psychological problems.  He made 
further mention of PTSD, claimed to be due to Agent Orange 
exposure, but was informed that his claim was denied because 
he had no Vietnam service and thus no presumption of such 
exposure. 

He requested reopening of his claim for service connection 
for mental health problems on December 11, 1998; it was 
denied in RO rating actions in 1999 which also included the 
issue of entitlement to service connection for a mental 
health condition variously diagnosed as antisocial 
personality, organic brain syndrome, and schizophrenia 
(including claimed as a result of Agent Orange exposure).  At 
that time, there was no opinion of record providing a nexus 
between his mental health problems and service.  His 
Substantive Appeal, a VA Form 9, as to that action was filed 
in October 1999.

Three issues were then brought to the Board as phrased on the 
cover of the Board's August 2000 decision: (1) entitlement to 
service connection for "an acquired psychiatric disorder, 
not including posttraumatic stress disorder (PTSD)"; 
(2) entitlement to service connection for a back disorder; 
and (3) whether new and material evidence had been brought to 
reopen a claim for service connection for PTSD.  The bases 
for the phrasing of the issues was discussed within that 
Board decision.  The Board held that with regard to issue # 
1, it was reopening the prior Board action from 1981, but 
then denied it on the merits essentially because of the lack 
of a nexus opinion associating the Veteran's mental health 
disability with service.  The Board remanded the case on the 
remaining two issues.

In a decision by the Board in March 2003, service connection 
was denied for a back disorder; and the Board found that new 
and material evidence had not been submitted to reopen the 
claim for service connection for PTSD.

The case was taken to the Court of Appeals for Veterans 
Claims, which, pursuant to Joint Motion, vacated the Board's 
2003 decision on both matters and remanded for action in 
compliance with the Joint Motion.

In a written response to the Court's action, the Veteran's 
attorney submitted a statement, received February 10, 2004, 
in which she made quite clear that the Board had pending 
before it a claim with regard to mental health problems, one 
of which was PTSD, in addition to myriad other diagnoses, and 
that VA had a duty to explore all legal theories.  She 
provided documentation which she stated was new and material 
evidence to reopen his claim for service connection for a 
mental health disability, however described.

The case was remanded by the Board in June 2004 for 
development of the then pending appellate issues.  Included 
in that development was an extensive mental health evaluation 
and opinion dated in February 2005, associating the 
longstanding mental health problems, specifically bipolar 
disorder, with service.

In a rating action in March 2005, a Decision Review Officer 
(DRO) held that new and material evidence had been submitted 
to reopen the claim for service connection for a chronic 
acquired psychiatric disorder.  Service connection was 
granted for the Veteran's psychosis, described as bipolar 
disorder, with a 100 percent rating from February 11, 2004, 
said to be the date of the reopened claim. 

In a subsequent rating action, service connection was also 
granted for substance abuse and alcohol-induced dementia, as 
secondary to his service connected bipolar disorder.  

In May 2008, the Board also held that the claim for service 
connection for PTSD had been reopened and then denied it on 
the substantive merits.  It again remanded the case on the 
issue relating to his back.  As noted in the Introduction, 
above, service connection for a back disorder is dealt with 
in a separate decision.

In the meantime, the Veteran had submitted a notice of 
disagreement with the March 2005 rating action on the issue 
of an earlier effective date, and subsequently perfected his 
claim in that regard.  In May 2008, the Board remanded the 
issue as shown on the first page, above, for development, 
primarily of a procedural nature.  That has now been 
completed and the case is returned for final appellate 
review.  

In this case, the Board disagrees that the claim was reopened 
only as late as 2004 with the attorney's clarifying 
statement, and finds instead that it was reopened in December 
1998, as cited above, and had been pending since then during 
subsequent Board and Court actions.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

Service connection is not based upon the date of the earliest 
medical evidence demonstrating entitlement, but on the date 
that the application upon which service connection was 
ultimately awarded was filed with VA.  In this case, the 
Board concludes that the operative date was December 11, 
1998, and it is from that date that the grant of service 
connection must reasonably emanate.


ORDER

Entitlement to an EED of December 11, 1998 for service 
connection for an acquired psychiatric disorder, classified 
as bipolar disorder, is granted.  


REMAND

Given the grant above, the issue of rating the Veteran from 
the time of the above effective date of the grant of service 
connection must be initially addressed by the VARO.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The VARO should rate the Veteran for 
his service connected psychiatric 
disability from the December 1998 
effective date.

3.  If the decision is not satisfactory, a 
Supplemental Statement of the Case should 
be issued, the Veteran and his attorney 
should be provided a reasonable 
opportunity to respond, and then the case 
should be returned to the Board for 
further appellate review.  The Veteran 
need do nothing further until so notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


